DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
With regard to the Non-Final Office Action from 03 August 2021, the Applicant has filed a response on 03 August 2021.
Claims 1, 2, 3, 4, 5, 8, 10, 11, 12, 13, 14, 15, 16, 18 and 20 were given a nonstatutory double patenting rejection with regard to claims of U.S. 10,504,521 B1. The Applicant has filed a terminal disclaimer to this effect. The terminal disclaimer is approved and the Examiner hereby withdraws the nonstatutory double patenting rejection.
The title of the invention was objected to for not being descriptive enough. The title has been amended from “TRAINING A DIALOG SYSTEM USING USER FEEDBACK” to “PROVIDING ANSWERS TO VOICE QUERIES USING USER FEEDBACK” and this change is accepted. The specification objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A method comprising:

providing, by the data processing hardware, a first answer to the voice query for output using a speaker of the mobile device, the first answer corresponding to a candidate answer from a set of multiple candidate answers for the voice query;
receiving, at the data processing hardware, feedback from the user indicating satisfaction or dissatisfaction with the provided first answer to the voice query; and
when the feedback indicates dissatisfaction with the provided first answer, providing, by the data processing hardware, without receiving or detecting any additional activity from the user after receiving the feedback from the user, a second answer to the voice query for output using the speaker of the mobile device, the second answer different than the first answer.
Closest Prior Art
The reference of Gupta et al (US 2009/0070113 A1) provides teaching for providing a voice query by a customer [0010], embodied in networked devices such as hand-held devices [0027], providing a suitable predefined answer from a table to a query [0047].
Another reference of Weng et al (U.S. 8,296,144 B2) provides execution on a mobile device (Col 3 lines 32-37), having a user provide a feedback (Col 6 line 62-Col 7 line 7), calculating user satisfaction in response to user speech (Col 4 lines 8-15, Col 3 lines 13-30, Col 8 line 66 – Col 9 line 12).
A further reference of Paek et al (U.S. 7,734,471 B2) provides teaching for a user providing negative feedback (dissatisfaction) (Col 2 lines 19-22, Col 4 lines 33-35, Col 11 lines 5-8, 54-67).

Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, the prior art taken alone or in combination 
fail to teach, inter alia, a mobile device which provides a second answer to the voice query when the user feedback indicates dissatisfaction with the first answer, without the receipt or detection of any additional activity from the user after the user feedback has been received.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 14, 15, 16, 17, 18, 19 and 20 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657